DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 18 November 2022 has been entered. 
Response to Arguments
Applicant’s arguments, filed 18 November 2022, have been fully considered, but are moot in view of the new grounds of rejection set forth in this action.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 10-12 are variously dependent from claim 9, which was canceled by the amendment filed 18 November 2022. Because these claims are dependent from a canceled claim, it is unclear how they are now intended to further limit the claimed invention, or what elements are intended to be incorporated therein from other claim(s). As a consequence, claims 10-12 fail to particularly point out and distinctly claim the invention.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Dotzler (US 2018/0040129 A1), in view of Szatmary et al. (US 2016/0378117 A1).
With respect to claim 1, Dotzler teaches a method determining an angle of a trailer relative to a vehicle (paragraph [0006]), comprising attaching a pattern on a trailer (paragraph [0023], lines 8-12); obtaining an image of the pattern on the trailer with a camera (paragraph [0028], lines 1-4); and determining an angle of the trailer relative to the vehicle by comparing the image of the pattern with a known pattern (paragraph [0035]).
Furthermore, Dotzler further teaches detecting the pattern in the image, and compares the pattern with a known pattern by matching corresponding pixels of the known pattern with the image (paragraphs [0035]-[0036]), as variously required by claims 2-4; that the known pattern is based on a calibrated image at a known trailer angle (paragraph [0027]), as further stipulated in claim 5; that the comparing the image of the pattern with the known pattern includes calculating a depth of the trailer front surface (i.e., distance; paragraph [0036]), as further defined in claim 6; where determining the angle of the trailer includes determining an amount of rotation of the trailer about a hitching point based on the depth of the trailer front surface (paragraph [0026]), as set forth in claims 8 and 13; where the angle of the trailer relative to the vehicle is zero degrees when a central longitudinal axis of the vehicle through the hitching point aligns with a central longitudinal axis of the trailer running through the hitching point (paragraph [0026]), as stipulated in claim 14.
However, Dotzler fails to specifically teach projecting the pattern onto the trailer with a projector, or that the projector comprises a light source and a projector screen, each of which is disposed at a fixed location along the vehicle.
Szatmary et al. disclose a vehicle (i.e., robotic device 200 in Figure 2A) that includes a camera (receiver unit 204; paragraph [0078], lines 1-2) and a projector (transmitter unit 202; paragraph [0077], lines 12-15), where the camera and projector are mounted in a fixed, spaced positions on the vehicle (paragraph [0077], lines 5-7) and the projector (i.e., the transmitter unit 202) includes a light source and a projection screen (i.e., “pattern shaping mask”; paragraph [0077], lines 12-14) that is fixed relative to the light source and the vehicle (as shown in Figure 2A, for example, where the transmitter unit 202, which includes the light source and the screen, is fixed to the robotic device 200). The images of the projected light pattern are compared to an expected pattern (paragraph [0078], lines 15-23) to determine the presence and location of objects relative to the vehicle, where the position of the object is determined based at least in part based on a known relative position between the camera and the projector (paragraphs [0135]-[0136]), as further required by claims 6-7. Szatmary et al. further disclose a pattern that includes a plurality of geometric shapes that form a grid, including parallel lines (as shown in Figure 4B, for example), as further required by claims 10-12.
Because the projection of a pattern onto the trailer would allow the three-dimensional geometry of the trailer (and thus the angle of the trailer) to be determined without requiring a fixed pattern to be affixed to the trailer, using such a projected pattern to determine the angle of the trailer would allow the angle of the trailer to be determined for any trailer hitched to the vehicle. Furthermore, the use of a projector in conjunction with a camera provides a fixed geometry between these two components, which allows for a triangulation calculation that would provide further accuracy in determining the position of the trailer relative to the vehicle, independent of the specific trailer. Because the use of the projected patterns suggested by Szatmary et al. would allow the flexibility of determining the angle of any arbitrary trailer hitched to the vehicle, and because the projected patterns further allows increased accuracy by facilitating triangulation calculations, it would have been obvious to one of ordinary skill in the art to use projected patterns such as those demonstrated by Szatmary et al. in place of the attached pattern of Dotzler to measure the angle of a trailer relative to a vehicle. 

Claims 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dotzler, in view of Lemonde et al. (US 2011/0170767 A1).
With respect to claim 15, Dotzler also discloses an assembly for determining an angle of a trailer relative to a vehicle (Abstract) comprising a camera for capturing images of the trailer (18 in Figures 2-6; paragraphs [0025] and [0028]); a pattern attached to the trailer (16 in Figures 2-4 and 6; paragraph [0023], lines 8-12); and a controller in electrical communication with the camera (microprocessor 20; paragraph [0028]), configured obtaining an image of the pattern on the trailer with the camera (paragraph [0028]) and determining the angle of the trailer relative to the vehicle by comparing the image of the pattern with a known pattern (paragraph [0035]).
Furthermore, Dotzler further discloses detecting the pattern in the image, and compares the pattern with a known pattern by matching corresponding pixels of the known pattern with the image (paragraphs [0035]-[0036]), as variously required by claims 16-18; that the known pattern is based on a calibrated image at a known trailer angle (paragraph [0027]), as further stipulated in claim 18; and that the comparing the image of the pattern with the known pattern includes calculating a depth of the trailer front surface (i.e., distance; paragraph [0036]), as further defined in claims 17 and 19; where determining the angle of the trailer includes determining an amount of rotation of the trailer about a hitching point based on the depth of the trailer front surface (paragraph [0026]), as set forth in claim 20.
However, Dotzler fails to specifically teach projecting the pattern onto the trailer with a projector, or that the projector comprises a light source and a projector screen, the projector screen disposed at a fixed distance from the light source.
Lemonde et al.  disclose using a projector (5 in Figure 1) to project a pattern onto an object (paragraph [0063]) and comparing an image of the projected pattern (paragraph [0065]) with the original pattern to determine the three-dimensional location and shape of the object (paragraphs [0066]-[0070]). Lemonde et al. further discloses that the projector includes a light source (10 in Figure 2) and a projection screen (12 in Figure 2), where the screen is at a fixed distance relative to the light source (paragraph [0041]).
Because the projection of a pattern onto the trailer would allow the three-dimensional geometry of the trailer (and thus the angle of the trailer) to be determined without requiring a fixed pattern to be affixed to the trailer, using such a projected pattern to determine the angle of the trailer would allow the angle of the trailer to be determined for any trailer hitched to the vehicle. Furthermore, the use of a projector in conjunction with a camera provides a fixed geometry between these two components, which allows for a triangulation calculation that would provide further accuracy in determining the position of the trailer relative to the vehicle, independent of the specific trailer. Because the use of the projected patterns suggested by Lemond et al. would allow the flexibility of determining the angle of any arbitrary trailer hitched to the vehicle, and because the projected patterns further allows increased accuracy by facilitating triangulation calculations, it would have been obvious to one of ordinary skill in the art to use projected patterns such as those demonstrated by Lemonde et al. in place of the attached pattern of Dotzler to measure the angle of a trailer relative to a vehicle.









Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Dotzler, in view of Szatmary et al. as applied to claims 1-8 and 10-14 above, and further in view of Venkatesan et al. (US 2011/0249864 A1).
While Dotzler and Szatmary et al. variously disclose many of the features of the claimed invention, as pointed out more fully above, neither Dotzler nor Szatmary et al. clearly disclose that the projection screen includes one or more elongated slits, as further required by claim 21.
Venkatesan et al. discloses determining three-dimensional depth information using projected patterns (see the Abstract), where the patterns include parallel lines created using a projection screen with one or more elongated slits (paragraph [0027]). Because the use of a wide variety of projected light patterns to determine 3D position and shape information can be used, and because the results of substituting one such pattern for another are entirely predictable, it would have been obvious to one of ordinary skill in the art that the projected pattern(s) of the Szatmary et al. projection measurement scheme could use the elongated slit screens of Venkatesan et al. to produce a pattern of elongated lines for the measurements obtained therein.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Dotzler, in view of Lemonde et al. as applied to claims 15-20 above, and further in view of Venkatesan et al.
While Dotzler and Lemonde et al. variously disclose many of the features of the claimed invention, as pointed out more fully above, neither Dotzler nor Lemonde et al. clearly disclose that the projection screen includes one or more elongated slits, as further required by claim 21.
Venkatesan et al. discloses determining three-dimensional depth information using projected patterns (see the Abstract), where the patterns include parallel lines created using a projection screen with one or more elongated slits (paragraph [0027]). Because the use of a wide variety of projected light patterns to determine 3D position and shape information can be used, and because the results of substituting one such pattern for another are entirely predictable, it would have been obvious to one of ordinary skill in the art that the projected pattern(s) of the Lemondeet al. projection measurement scheme could use the elongated slit screens of Venkatesan et al. to produce a pattern of elongated lines for the measurements obtained therein.
Allowable Subject Matter
Claims 25-27 are allowed.
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or otherwise discloses that the light source and screen are integrated into a tail light of the vehicle, with the screen integrated into the tail light lens, as stipulated by claim 23, nor does any of the prior art teach of disclose that the light source include both infrared and visible light, and that the camera includes both an infrared camera and a visible light camera, as required by claim 24. Finally, the prior art fails to teach or disclose that the projection pattern be selectable by a controller, as set forth in claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
25 November 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665